United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2424
                         ___________________________

                              United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                      Frank Wilks

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                              Submitted: April 2, 2014
                                Filed: May 9, 2014
                                   [Unpublished]
                                  ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Frank Wilks appeals the sentence imposed on him after pleading guilty to being
a felon in possession of a firearm in violation of 18 U.S.C. § 922(g)(1).

      Counsel has moved to withdraw, filing a brief under Anders v. California, 386
U.S. 738 (1967). Counsel argues that the district court erred in determining that
Wilks’s 1993 Missouri escape-from-custody conviction was a violent felony for
section 924(e) purposes. Wilks also alleges that the court failed to explain how it
applied the 18 U.S.C. § 3553(a) factors in determining the sentence and did not give
adequate weight to Wilks’s physical and mental health problems.

       Counsel’s motion to withdraw is denied. The case is remanded for further
consideration in light of United States v. Tucker, 740 F.3d 1177 (8th Cir. 2014) (en
banc).
                        ______________________________




                                        -2-